Citation Nr: 1414177	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  08-37 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to an initial disability rating (evaluation) in excess of 10 percent for intervertebral disc syndrome, lumbar spine, with degenerative arthritis changes (hereinafter "back disability").

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1976 to December 1979, January 1991 to July 1991, February 2003 to November 2003, and May 3, 2004 to May 7, 2004.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, VA, which, in pertinent part, granted service connection for intervertebral disc syndrome, lumbar spine, with degenerative arthritis changes and assigned an initial disability rating (evaluation) of 10 percent effective January 31, 2005.

Entitlement to a TDIU has been raised by the evidence of record.  The Board has recharacterized the issues on appeal to include entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Veteran is in receipt of separate 10 percent ratings for sensory deficit of the external cutaneous nerve or left thigh and for sensory deficit of the right extremity, associated with the service-connected back disability under Diagnostic Codes 8529-8520 and 8599-8520, respectively.  The Veteran has not filed a notice of disagreement with the initial, separate ratings assigned for these disabilities; as such, these separate ratings are not in appellate status before the Board.  Further, in a September 2012 rating decision, the Veteran's appeal for an earlier effective date for service connection of the back disability was denied.  The Veteran has not filed a notice of disagreement and, as such, the issue of entitlement to an earlier effective date is not in appellate status before the Board.

Through a November 2008 substantive appeal (VA Form 9), the Veteran requested a Board hearing in Washington, DC, which was initially scheduled for April 30, 2013.  In written correspondence dated April 25, 2013, the Veteran requested a postponement of the scheduled hearing on the basis that he was the main caregiver for his father and that the arrangements he made for the day of the hearing for his father's care had changed.  The Board hearing was subsequently rescheduled for July 8, 2013.  In written correspondence dated July 5, 2013, the Veteran again requested a postponement on the basis that he was the main caregiver for his father and that the arrangements the Veteran made for the day of the hearing for his father's care had changed due to a death in the family.  The Board hearing was subsequently rescheduled for November 12, 2013.  In written correspondence dated November 6, 2013, the Veteran again requested a postponement of the scheduled Board hearing on the basis that his father had passed away on September 7, 2013 and the Veteran had been dealing with settling his father's estate and other matters.

Under 38 C.F.R. § 20.704(d), if a claimant (or when a hearing only for oral argument by a representative has been authorized, the representative) fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  No further request for a hearing will be granted in the same appeal unless such failure to appeal was with "good cause" and arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing date.  38 C.F.R. § 20.704(d) (2013).  

In this case, in December 2013, the Board denied the Veteran's November 6, 2013 motion to reschedule a hearing before a Veterans Law Judge, finding that good cause had not been shown for failing to appear for the scheduled hearing; therefore his request for a Board hearing is considered withdrawn, and this matter is ready for further review.  38 C.F.R. § 20.702(d) (2013). 

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.   

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  For the entire initial rating period, the Veteran's back disability has been manifested by arthritis, intervertebral disc syndrome, pain, regular use of a cane for support, forward flexion to no less than 80 degrees, combined range of motion to no less than 215 degrees, and subjective feelings of fatigue, stiffness, weakness, and spasms.

2.  For the entire initial rating period, the Veteran's back disability has not been manifested by ankylosis; incapacitating episodes requiring physician ordered bedrest having a total duration of at least 2 weeks during a 12 month period; forward flexion of the thoracolumbar spine to 60 degrees or less; combined range of motion not greater than 120 degrees; or muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent have not been met or more nearly approximated for the entire initial rating period on appeal.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the initial rating issue decided herein.  The RO sent the Veteran a letter in March 2005 that informed him of the requirements to establish service connection for a back disability.  While the March 2005 letter did not include information regarding the assignment of ratings and effective dates, this case concerns an initial rating and comes before the Board on appeal from the decision which also granted service connection; therefore, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, private treatment records, VA examination reports, a copy of the June 2007 decision review officer (DRO) hearing transcript, and lay statements.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran provided a VA examination in August 2007.  In a November 2008 substantive appeal (VA Form 9), the Veteran contended that the August 2007 VA examination was not thorough enough as he has almost daily episodes of limited motion that he pushes himself to get through.  The Veteran was provided subsequent VA examinations in December 2010 and June 2012.  All three VA examination reports have been associated with the claims file.  The Board finds that the August 2007, December 2010, and June 2012 VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to this issue.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, examined him, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  

Additionally, as noted above, the Veteran was offered the opportunity to testify at a hearing before the Board.  Board hearings were scheduled for April 2013, July 2013, and November 2013.  In December 2013, subsequent to the Veteran's third request to reschedule, the Board denied the Veteran's November 6, 2013 motion to reschedule a hearing before a Veterans Law Judge, finding that good cause had not been shown.  38 C.F.R. § 20.704(d).  While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist a veteran in developing his or her claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Therefore, remand for another Board hearing is not warranted.  The Veteran's request for a Board hearing is considered withdrawn, and the matter is ready for further review.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Initial Rating for Back Disability

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as here, the question for consideration is the propriety of the initial evaluations assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered whether a staged rating is warranted; however, as will discuss in more detail below, the Board finds that the assigning of staged ratings for the Veteran's back disability is not appropriate in this case.

The Veteran is currently in receipt of a 10 percent initial disability rating for the service-connected back disability under Diagnostic Code 5243.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243), unless Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2013).  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the General Rating Formula, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.  

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis).  Id.  

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the past 12 months; a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

Diagnostic Code 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

Further, Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note
(1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note 
(2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Notes (1) and (2).  

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§  4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran contends generally that the service-connected back disability has manifested in more severe symptoms than that contemplated by the 10 percent initial disability rating assigned.  Specifically, in a November 2008 substantive appeal (VA Form 9), the Veteran contended that he has almost daily episodes of limited motion that he pushes himself to get through.  The Veteran asserted that the disability rating for the back disability should be evaluated as 20 to 30 percent disabling.  In an August 2012 written statement, through his representative, the Veteran contended that the residual symptoms associated with the service-connected back disability supports the assignment of a higher evaluation than the one currently established.

As discussed in detail below, the Board finds that the criteria for an initial rating in excess of 10 percent for the service-connected back disability have not been met or more nearly approximated.  For the entire initial rating period, the Veteran's service-connected back disability has been manifested by arthritis, intervertebral disc syndrome, pain, regular use of a cane for support, forward flexion to no less than 80 degrees, combined range of motion to no less than 215 degrees, and subjective feelings of fatigue, stiffness, weakness, and spasms.

May 2004 service treatment records note that the Veteran injured his back during active duty and was put on profile for a month with limited duty, no lifting, bending, or scooping, and walking at own tolerance.  VA treatment records dated from June 2004 to December 2010 consistently note the Veteran's reports of continued back pain.  A June 2004 VA treatment record notes that the Veteran had been on "back rest" and light duty for the previous month with no real improvement.  The VA treatment record notes that the Veteran had no weakness.  A July 2004 VA treatment record notes that the Veteran had full range of motion in the back and that the Veteran took pain medication for low back pain.  

August 2004 VA treatment record note that the Veteran reported intermittent low back pain with increased lower back pain after standing longer than 15 minutes.  September 2004 VA treatment records note that the Veteran's trunk and back range of motion was within normal limits for all motions.  The VA treatment records note tenderness in the lower lumbar spine area.  A December 2004 VA treatment record notes that the Veteran reported variable pain patterns in the back and that he feels a "click" with forward bending in standing or supine flexing of the left hip.  

A January 2005 VA treatment record notes that the Veteran reported decreased back pain, but reported experiencing some "tiredness" in his back following activities involving lifting.  A February 2005 VA treatment record notes that the Veteran reported no longer experiencing sharp pain in his back, but did regularly experience a feeling of fatigue in his back.  March 2005 VA treatment records note that the Veteran had intermittent lower back pain for which he took pain medication and that standing exacerbates the pain.  A November 2005 VA treatment record notes a MRI of the lumbar spine reflected multilevel degenerative disc disease and facet osteoarthritis.

In March and April 2005 written buddy statements, service members, who served with the Veteran at the time of the May 2004 back injury, reported that the Veteran incurred a back injury in May 2004 that produced considerable amount of pain in the Veteran's lower back.  The service members reported that the Veteran was provided a prescription for pain and anti-inflammatory medication to treat the condition and that the back pain and treatment for the Veteran's back disability had continued to present.  At a June 2007 DRO hearing, the Veteran testified that he took pain medication for his back pain during active duty.  The Veteran testified that he attended physical therapy for his back.  The Veteran testified that he avoids standing for long periods of time or carrying a lot of weight. 

In August 2007, the Veteran underwent a VA examination.  The Veteran reported stiffness in the spine that can take some time to get mobile from a resting position as well as weakness, numbness, and/or pain in the lower back occurring three times per a day that lasts for one hour at a time and that the pain can be elicited by physical activity or by moving from rest to standing.  The Veteran reported the back pain is relieved by rest and over the counter medication; incapacitating episodes with physician recommended bedrest; experiencing fatigue quickly when standing or slowly walking; and aggravation of the lower back from performing any type of repetitive motion as well as from carrying or lifting items 20 pounds or heavier.

The August 2007 VA examination notes no ankylosis of the lumbar spine.  The report notes that the Veteran's posture and gait was within normal limits and muscle spasms were absent.  Upon physical examination, decreased range of motion of the thoracolumbar spine was noted with flexion to 80 degrees, with pain occurring at 80 degrees; extension to 15 degrees, with pain occurring at 15 degrees; bilateral lateral flexion to 30 degrees, with no pain noted; and bilateral rotation to 30 degrees, with no pain noted.  The VA examination report notes that joint function of the spin was additionally limited by pain (having a major functional impact), fatigue, weakness, lack of endurance, and incoordination upon repetitive use.  The VA examination report notes that the above function limitations did not limit the joint function range of motion by any degree.  The VA examination report notes abnormal curvatures of the spine with lower spine concavity of right scoliosis.   The VA examination report notes signs of intervertebral disc syndrome.  Upon review of X-rays, the VA examiner diagnosed the Veteran with degenerative arthritis, joint narrowing, joint irregularity, and scoliosis of the lower spine with concavity to the left.

A November 2007 VA treatment record notes that the Veteran reported chronic low back pain that had worsened over the last one and one half years.  The Veteran reported prolonged walking causes a lot of back pain.  A December 2007 VA treatment record notes that the Veteran reported low back pain.  The treatment record notes lumbar range of motion of flexion to "50% Pain!"; extension to "75% Pain!"; bilateral lateral flexion to "75% Pain!"; and bilateral rotation to "75% Pain!".  An October 2010 VA treatment record notes that the Veteran reported walking up, carrying weight, excessive standing, and leaning back aggravates the back pain.  

In December 2010, the Veteran underwent another VA examination.  The Veteran reported limitation in walking.  (The specific recording of being only able to walk one yard in 30 minutes appears to be a typographical error both because it is reported as "yards" rather than "yard," and because such limitation is wildly at odds with the reported abilities, actual ranges of motion, and findings both of record and in the same VA examination.)  The Veteran reported that he had not experienced falls due to the back disability.  The claim reported the following subjective symptoms associated with the service-connected back disability: stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness.  The Veteran reported weakness of the spine.  The Veteran reported constant, severe pain in the lower back that can be exacerbated by physical activity and is relieved by rest and pain medication.  The Veteran reported that, during flare-ups, he does not experience functional impairment or any limitation of motion of the joint.  The Veteran reported that the back disability has not resulted in any incapacitation in the previous 12 months.  The Veteran reported that he is unable to work due to having trouble standing and lifting as he is only able to stand for limited periods of time and lifting causes pain and muscle spasms.

The December 2010 VA examination report notes that the Veteran's posture and gait was within normal limits and muscle spasms were absent.  The VA examination report notes that the Veteran required a cane for ambulation.  No guarding of movement, weakness, or ankylosis of the thoracolumbar spine was noted.  Range of motion testing of the thoracolumbar spine reflected normal range of motion with pain, specifically flexion to 90 degrees, with pain beginning at 52 degrees; extension to 30 degrees, with pain beginning at 28 degrees; right lateral flexion to 30 degrees, with pain beginning at 22 degrees; left lateral flexion to 30 degrees, with pain beginning at 26 degrees; right rotation to 30 degrees, with pain beginning at 24 degrees; and left rotation to 30 degrees, with pain beginning at 26 degrees.  The VA examination report notes no additional limitation of motion was noted upon repetitive testing and joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The VA examination report notes symmetry of spinal motion with normal curves of the spine.  The VA examiner diagnosed the Veteran with intervertebral disc syndrome, lumbar spine, with degenerative arthritis changes.  

In June 2012, the Veteran underwent another VA examination.  The Veteran reported that he did not experience flare-ups that impact the function of the back.  Range of motion testing reflected flexion to 90 degrees, with pain present throughout the range of motion; extension to 30 degrees, with pain present throughout the range of motion; bilateral lateral flexion to 30 degrees, with pain present throughout the range of motion; and bilateral rotation to 30 degrees, with pain present throughout the range of motion.  The VA examination report notes that repetitive testing was unable to be conducted because of pain.  The VA examination report notes functional impairment of pain on movement.  The report notes that the Veteran has localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine that is described as parspinal.  The VA examination report notes that the Veteran does not have guarding or muscle spasms.  The VA examination report notes that the Veteran does not have intervertebral disc syndrome.  The report notes regular use of a cane.

After a review of all the evidence of record, both lay and medical, the Board finds that the criteria for an initial rating in excess of 10 percent for the service-connected back disability have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A rating in excess of 10 percent requires forward flexion of the thoracolumbar spine to 60 degrees or less; combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes with physician ordered bedrest having a total duration of at least 2 weeks in a 12 month period.  

The most limited of the Veteran's lumbar spine flexion was ever shown to be was 80 degrees (see August 2007 VA examination report), which is greater than the 60 degree limit for a 20 percent rating.  The most limited the Veteran's total combined ranges of motion of the thoracolumbar spine was ever shown to be was 215 degrees (see August 2007 VA examination report), greater than the 120 degree limit for a 20 percent rating.  While a December 2007 VA treatment record notes lumbar range of motion of flexion to "50% Pain!"; extension to "75% Pain!"; bilateral lateral flexion to "75% Pain!"; and bilateral rotation to "75% Pain!", it is not clear from the record what these percentages indicate.  The evidence of record does not indicate that the Veteran's flexion or total combined range of motion of the thoracolumbar spine has been limited to 60 degrees of flexion or 120 degrees total combined range of motion as necessary for a 20 percent disability rating under the General Rating Formula.  38 C.F.R. § 4.71a.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca.  Here, there is no question that the Veteran's back disability has caused pain, which has restricted his overall motion.  The August 2007, December 2010, and June 2012 VA examination reports indicate pain upon motion, but note no additional limitation upon repetition because of pain, fatigue, weakness, lack of endurance, or incoordination.  Rather the VA examination reports and VA treatment records indicate near full range of motion for the entire appeal period; therefore, the degree of impairment does not warrant a higher evaluation based on limitation of motion.  

The service-connected back disability has not been manifested by ankylosis.  For point of explanation, ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 
9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  The August 2007 and December 2010 VA examination reports note that the Veteran does not have ankylosis.  Further, there is no evidence of record that the back disability was manifested by muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The August 2007 and December 2010 VA examination reports note that the Veteran's gait was within normal limits and muscle spasms were absent.  The June 2012 VA examination report notes no guarding or muscle spasms associated with the service-connected back disability.  

Further, a higher disability rating is not warranted under the Intervertebral Disc Syndrome Formula (incapacitating episodes).  38 C.F.R. § 4.71a, Diagnostic Code 5243.  A June 2004 VA treatment record notes that the Veteran had been on back rest and light duty for the previous month but does not indicate that the Veteran had been prescribed bedrest by a physician.  Rather the May 2004 profile the Veteran was for limited duty, no lifting, bending, or scooping, and walking at own tolerance.  At the August 2007 VA examination, the Veteran reported incapacitating episodes with physician recommended bedrest; however, the Veteran did not report the length of time of these incapacitating episodes and there is no other evidence of record that he was on physician ordered bedrest for the service-connected back disability at that time.  At the December 2010 VA examination, the Veteran reported that the service-connected back disability had not resulted in any incapacitation in the previous 12 months.  The June 2012 VA examination report notes that the Vetearn did not have intervertebral disc syndrome and does not indicate that the Veteran was on physician ordered bedrest for incapacitating episodes.  Based on the above, the Board finds that the Veteran's service-connected back disability has not more nearly approximated incapacitating episodes requiring physician prescribed best for at least 2 weeks during a 12 month period.  38 C.F.R. §§ 4.3, 4.7.

Finally, the Board notes that the Veteran has a residual surgical scar on his back related to the service-connected back disability.  The August 2007 and June 2012 VA examination reports note no scars associated with the service-connected back disability.  At the December 2010 VA examination, the Veteran reported a surgical scar of the lower back (from a 1992 back surgery) that was not painful.  The Veteran denied experiencing any skin breakdowns.  The December 2010 VA examination report notes that the Veteran does not experience any functional impairment due the scar; the scar was linear, measuring 10.0 cm by 0.1 cm; the scar was not painful on examination; and, the scar was superficial with no underlying tissue damage.  The Veteran has not alleged otherwise.  Therefore, the Board finds that the Veteran is not entitled to a separate compensable rating for the scar under Diagnostic Codes 7800 through 7805.  38 C.F.R. § 4.118.

Based on the above, the Board finds that an initial disability rating in excess of 10 percent is not warranted for the Veteran's service-connected back disability for the entire rating period.  Assignment of staged ratings has been considered, but found not to be applicable in this case.  The Board has also considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against this appeal, the doctrine is not for application.  38 C.F.R. §§ 4.3, 4.7.  Accordingly, the criteria for an initial rating in excess of 10 percent for the service-connected back disability for the entire period have not been met.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for the back disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's back disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's back has been manifested by arthritis, intervertebral disc syndrome, and limitation of motion, including due to pain.  The schedular rating criteria specifically provides ratings for painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59), intervertebral disc syndrome (Diagnostic Code 52543), and limitation of motion (Diagnostic Codes 5235 to 5242), including motion limited to orthopedic factors such as pain, weakness, and guarding 
(38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.  In this case, comparing the Veteran's disability level and symptomatology of the back disability to the rating schedule, the degree of disability of each throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the back disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating for the service-connected back disability in excess of 10 percent is denied.


REMAND

A claim for a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice, 22 Vet. App. 447.  The December 2010 VA examination report notes that the Veteran reported he is unable to work due to having trouble standing and lifting because of the service-connected back disability.  The June 2012 VA examination report notes that the service-connected back disability causes partial impairment of physical activities of employment such as heavy lifting and prolonged standing.  The Board finds that the evidence has reasonably raised a claim for a TDIU in conjunction with the back disability rating appeal.  The Board finds, however, that a remand is required prior to adjudication of the claim for a TDIU.  The Veteran has not been provided adequate notice under the duty to notify requirements of the VCAA of the requirements to substantiate TDIU, nor has the RO addressed TDIU in the first instance.  


Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1.  The RO/AMC should send the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which addresses the issue of a TDIU.

2.  After all available evidence has been associated with the record, the RO should review the evidence and determine if further development is warranted.  The RO should take any additional development as deemed necessary.  

3.  After all development has been completed, the RO should adjudicate the issue of entitlement to a TDIU based on the evidence of record.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


